PER CURIAM.
Our review of the record leads us to the conclusion that the jury’s verdict and judgment are fully supported by competent evidence; and that the claimed error was harmless at best. See § 59.041, Fla. Stat. (1995); Stecher v. Pomeroy, 253 So.2d 421, 422 (Fla.1971); Chrysler v. Department of Prof'l Reg., 627 So.2d 31, 34-35 (Fla. 1st DCA 1993); Scurry v. State, 490 So.2d 223, 224 (Fla. 2d DCA 1986); Arlen House E., Inc. v. Lowenstern, 364 So.2d 87, 88 *1179(Fla. 3d DCA 1978). We therefore affirm the judgment under review.
Affirmed.
GREEN and SORONDO, JJ., concur.